DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numeral 307 in fig. 3 should be 305.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (US 2013/0136520).
Regarding claims 1 and 16, Kaneda teaches an image forming system comprising: an image forming apparatus configured to form images on a plurality of sheets one sheet at a time [0033]; a cutting apparatus 900 configured to perform a cutting process of a sheet on which an image has been formed by the image forming apparatus, one sheet at a time [0086]; and a controller 901 configured to control the cutting apparatus 900 [0090], wherein the cutting apparatus 900 comprises: a conveyance path (Fig. 6B) configured to convey the sheet received from the image forming apparatus (Fig. 6B); a first cutting unit 912a disposed on the conveyance path and configured to cut, at a cutting position with respect to a conveyance direction of the sheet on the conveyance path, the sheet in a width direction perpendicularly intersecting with the conveyance direction [0084]]; and a second cutting unit 921a/922a  disposed on the conveyance path and configured to cut, at a cutting position with 901 is configured to control the cutting apparatus such that, in a case where the sheet is cut neither with the first cutting unit nor with the second cutting unit, the sheet is conveyed through the conveyance path with the first cutting unit and the second cutting unit retreated not to contact with the sheet passing through the conveyance path [003-0087].
Regarding claim 2, Kaneda teaches the image forming system according to claim 1, wherein the first cutting unit 912a comprises a first cutting blade configured to move in a moving direction intersecting with the conveyance direction and the width direction (up and down, Fig. 6A), and wherein the controller 901 is configured to control the cutting apparatus such that, in a case of not performing cutting of the sheet with the first cutting unit, the first cutting blade retreats to wait outside the conveyance path with respect to the moving direction [0083].
Regarding claim 3, Kaneda teaches the image forming system according to claim 1, wherein the second cutting unit 921 comprises a second cutting blade 921a configured to move in the width direction [0086], wherein the controller 901 is configured to control the cutting apparatus 900 such that, in a case of not performing cutting of the sheet with the second cutting unit 921, the second cutting blade 921a retreats to wait outside edge positions of the sheet with respect to the width direction [0086-0087].
Regarding claim 6, Kaneda teaches the image forming system according to claim 1, wherein, viewing in the width direction, the conveyance path is linearly extended over a length between the cutting position of the first cutting unit cutting the sheet and the cutting position of the second cutting unit cutting the sheet (Fig. 6B).
Regarding claim 10, Kaneda teaches the image forming system according to claim 1, further comprising a stacker tray 930 on which sheets having been processed through the cutting process by the cutting apparatus 900 and discharged one sheet at a time are stacked (Fig. 6A).
Regarding claim 15. The image forming system according to claim 1, wherein the controller comprises a first control unit 401 mounted on the image forming apparatus and configured to send an instruction regarding the cutting process (Fig. 2), and a second control unit 901 mounted on the cutting apparatus and configured to control the cutting apparatus such that the first cutting unit and the second cutting unit are moved based on the instruction received from the first control unit [0090].

Claim(s) 1, 2, 6-8, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyoizumi et al. (US 2020/0317461).
Regarding claims 1 and 16, Toyoizumi et al. (hereinafter Toyoizumi) teaches an image forming system comprising: an image forming apparatus 10 configured to form images on a plurality of sheets one sheet at a time [0028]; a cutting apparatus 20 configured to perform a cutting process of a sheet on which an image has been formed by the image forming apparatus 10, one sheet at a time [0037]; and a controller 21 configured to control the cutting apparatus 20 [0058], wherein the cutting apparatus 20 comprises: a conveyance path (Fig. 1) configured to convey the sheet received from the image forming apparatus 10 (Fig. 1); a first cutting unit 26c disposed on the conveyance path and configured to cut, at a cutting position with respect to a conveyance direction of the sheet on the conveyance path, the sheet in a width direction perpendicularly 260 disposed on the conveyance path and configured to cut, at a cutting position with respect to the width direction, the sheet in the conveyance direction [0068], and wherein the controller 21 is configured to control the cutting apparatus 20 such that, in a case where the sheet is cut neither with the first cutting unit 26c nor with the second cutting unit 26a, the sheet is conveyed through the conveyance path with the first cutting unit 26c and the second cutting unit 26a retreated not to contact with the sheet passing through the conveyance path [0073].
Regarding claim 2, Toyoizumi teaches the image forming system according to claim 1, wherein the first cutting unit 26c comprises a first cutting blade configured to move in a moving direction intersecting with the conveyance direction and the width direction (up and down, Fig. 2A), and wherein the controller 21 is configured to control the cutting apparatus such that, in a case of not performing cutting of the sheet with the first cutting unit 26c, the first cutting blade retreats to wait outside the conveyance path with respect to the moving direction [0073].
Regarding claim 6, Toyoizumi teaches the image forming system according to claim 1, wherein, viewing in the width direction, the conveyance path is linearly extended over a length between the cutting position of the first cutting unit cutting the sheet and the cutting position of the second cutting unit cutting the sheet (Fig. 1).
Regarding claim 7, Toyoizumi teaches the image forming system according to claim 1, wherein the conveyance path D1 extends from one side to another side in a horizontal direction between a sheet receiving port  and a sheet discharge port (Fig. 1), the sheet receiving port being disposed on the one side of lateral surfaces of the cutting 20 in the horizontal direction and configured to receive the sheet discharged from the image forming apparatus (Fig. 1), the sheet discharge port being disposed on the other side of the lateral surfaces of the cutting apparatus 20 in the horizontal direction and configured to discharge the sheet to another apparatus (the tray) constituting the image forming system, and wherein, viewing in the width direction, the first cutting unit and the second cutting unit are disposed on a linear line connecting an opening position of the sheet receiving port and an opening position of the sheet discharge port (Fig. 1).
Regarding claim 8, Toyoizumi teaches the image forming system according to claim 6, wherein the cutting apparatus comprises a collection container 29 to collect a sheet chip made in the cutting process [0049], and wherein the collection container 29 is disposed under the first cutting unit 26c and the second cutting unit 26a and extending over a length from the first cutting unit 26c to the second cutting unit 26a (Fig. 1).
Regarding claim 10, Toyoizumi teaches the image forming system according to claim 1, further comprising a stacker tray T11 on which sheets having been processed through the cutting process by the cutting apparatus 20 and discharged one sheet at a time are stacked [0061].
Regarding claim 12, Toyoizumi  teaches an image forming system according to claim 1, wherein the image forming apparatus comprises an apparatus body 10 comprising an image forming unit 17 configured to form the image on the sheet and an image reading apparatus 16 disposed above the apparatus body 10 (Fig. 1), and a discharge space to which the sheet is discharged is disposed between the apparatus 16 in a vertical direction (see figure below), and wherein the cutting apparatus 20 is disposed in the discharge space.

    PNG
    media_image1.png
    676
    841
    media_image1.png
    Greyscale

Regarding claim 13, Toyoizumi teaches the image forming system according to claim 1, wherein the cutting apparatus 20 is configured to be capable to perform the cutting process to obtain a plurality of pieces of the sheet by dividing the sheet received from the image forming apparatus (Fig. 2B).
Regarding claim 14, Toyoizumi teaches the image forming system according to claim 1, wherein the cutting apparatus 20 
Regarding claim 15, Toyoizumi the image forming system according to claim 1, wherein the controller comprises a first control unit 18 mounted on the image forming apparatus 10 and configured to send an instruction regarding the cutting process [0028], and a second control unit 21 mounted on the cutting apparatus 20 and configured to control the cutting apparatus 20 such that the first cutting unit and the second cutting unit are moved based on the instruction received from the first control unit [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi et al. (US 2020/0317461).
Regarding claim 9, Toyoizumi teaches the image forming system according to claim 1, wherein the first cutting unit 26c is configured to cut the sheet with a first cutting blade extending in the width direction by moving the first cutting blade in a direction intersecting with the conveyance direction and the width direction [0039], with a position of the sheet fixed in the conveyance direction (Fig. 1), and wherein the second cutting unit 26a is configured to cut the sheet with a second cutting blade rotating around a rotation shaft extending in the width direction while the sheet is being conveyed in the 26a is disposed downstream of the first cutting unit in the conveyance direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried rearranging the order of the cutters as this is a mere rearrangement of parts that would not produce unexpected results. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoizumi et al. (US 2020/0317461) in view of Yokoya et al. (US 8,396,410).
Regarding claim 11, Kaneda teaches the image forming system according to claim 1, but remains silent as to further comprising a sheet processing apparatus configured to perform a process of a sheet received from the cutting apparatus, wherein the cutting apparatus is disposed between the image forming apparatus and the sheet processing apparatus in a horizontal direction.
Yokoya et al. (hereinafter Yokoya) teaches a bookbinding system in which sheets are cut and then sent to a finisher 400 (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image forming system of Toyoizumi to include a finisher after the cutting apparatus as they are well known in the art for various types post processing, such as lamination, stapling, hole punching, etc.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/A.V.D/Examiner, Art Unit 2852